Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After Final Amendment filed on May 19, 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2 and 5-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 18, the allowable subject matter was disclosed in a prior office action dated February 23, 2021
Regarding claim 19, none of the prior art of record specifies or makes obvious a photon-counting detector for acquiring projection data for generating a reconstructed image, comprising
a large micro-pixel disposed within the each macro-pixel and at least two small micro-pixels disposed within the each macro-pixel, wherein a half-length of one side of the macro-pixel corresponds to a length of at least one side of the large micro-pixel, and
each of the at least two small micro-pixels having a surface area that is less than a surface area of the large micro-pixel, in combination with the other claimed elements.
Regarding claim 20, none of the prior art of record specifies or makes obvious a photon-counting detector for acquiring projection data for generating a reconstructed image, comprising 
a large micro-pixel disposed within the each macro-pixel and at least two small micro-pixels disposed within the each macro-pixel, wherein information obtained from detector responses corresponding to the at least one large micro-pixel is used to calibrate the at least two small micro-pixels in a low-flux scanning environment, and each of the at least two small micro-pixels having a surface area that is less than a surface area of the large micro-pixel, in combination with the other claimed elements.
The balance of claims are allowable for the above stated reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884